Title: To James Madison from David Jameson, 16 July 1783
From: Jameson, David
To: Madison, James


Editorial Note
Lacking the cover or mention of the addressee in the text, this letter may have been written to someone in Congress other than JM. Although Jameson calls his correspondent “my friend,” this designation serves only to make certain that he was not addressing the Virginia delegates as a group. JM was Jameson’s “friend” (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., I, 217, n. 2), but presumably he also so considered Theodorick Bland, Arthur Lee, John Francis Mercer, and Joseph Jones. The last of these was still in Virginia on the date of this letter, but Jameson may have thought him to be in Philadelphia. No one of the Virginia delegates, other than JM, is known to have been a correspondent of Jameson. Jameson had never served in Congress. For this reason it is unlikely that he would have addressed President Elias Boudinot or Charles Thomson and referred to either of them as “my friend.”
 
Dear Sir
July 16th. 1783
Before this reaches you, I suppose you will have received from the Governor a resolution of the last Assembly requesting a Sum of Money from Congress to level the works at York; which I do most earnestly wish may be granted. The people of that place were much distressed by the British, and really are not able to do so great a work themselves. Nor do I imagine any person will think that after all their sufferings, the burthen of leveling those works (kept up & much enlarged for the defence of the French Army) should fall on them, or that they ought to bear at their very doors Mounds of Earth which prevent a free circulation of the Air, and Ditches of stagnant putrid water. General Lincoln has said that the Soldiers for three years still in the pay of the Continent might with propriety be sent to York to level the Works. Should this measure be proposed to Congress give me leave my Friend to offer some reasons against it. Nearly half the number of Houses in the Town were entirely destroyed by the British, and many of those they left standing were much injured by them, by the shels & Balls, by the French Army, or by our own Soldiers, so that it is with difficulty the inhabitants who remained in Town, and who have since the siege & the departure of the French Army returned there; can be tolerably accomodated. it will then follow that there is not room to Barrack or Billet the Soldiers. As soon as it was known that preliminaries of Peace were agreed on, the Soldiers then stationed at York became very licentious, and no vigilence or exertions of the officers could keep them within bounds. very few nights passed without Robbery or gross insult being committed by them. Some of the Men still in pay have already shewn that they will not obey Command. what hope can the inhabitants of York have, that the little remains of their property will be safe from the spoils of a set of abandoned Men who observe no law but their brutish Will? I would propose an expedient—let these Men be discharged. And with much less money than their pay and rations would amount to the work may be done by hiring Negroes who will obey Command, will require fewer conveniencies And an equal number of them will finish it in less than half the time. I mean to include the Works at Gloucester as well as those at York. with great esteem & respect
I am Dr Sir Your Obedt hb. Servt
David Jameson
